        Case 7:20-cv-01332-PMH
Case 7-20-cv-01332-PMH          Document
                          Document       86 inFiled
                                   77 Filed    NYSD 03/19/21 Page 1 ofPage
                                                      on 02/25/2021    2   1 of 2




                               In light of the parties' filings, the Court modifies its prior order staying
                               discovery pending the hearing and determination of the motion by
                               Benjamin Ostrer and David L. Darwin to be relieved as counsel for the
                               Exclusive Motors Defendants (Doc. 78), as follows: counsel for the
                               Exclusive Motors Defendants shall make available for discovery and
                               inspection at a mutually agreeable time and place for the parties' counsel
                               and the retained handwriting expert(s) to examine the original documents
                               at issue; counsel for the Exclusive Motors Defendants will maintain
                               possession of the original documents at issue pending further order of the
                               Court; and the parties shall advise the Court by joint letter when the
                               inspection and examination has been completed, and in any event, file a
                               joint letter with the Court advising of the status of such inspection and
                               examination by 4/15/2021.

                               SO ORDERED.

                               _______________________
                               Philip M. Halpern
                               United States District Judge

                               Dated: White Plains, New York
                                      March 19, 2021
        Case 7:20-cv-01332-PMH
Case 7-20-cv-01332-PMH          Document
                          Document       86 inFiled
                                   77 Filed    NYSD 03/19/21 Page 2 ofPage
                                                      on 02/25/2021    2   2 of 2
